UNITED STATES DISTRICT COURT
EAST-ERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

United States of America,

Plaintiff, Criminal No. 18-01'-20771

v.
Hon. Robert H. Cleland

Talal Abbas,

Defendant.

 

STIPULATED PRELIMINARY ORDER OF FORFEITURE

 

The United States of America, by and through its attorneys,
Matthew Schneiderz United States Attorney for the Eastern District of
Michigan, and Adriana Dydell, Assistant United States Attorney,
together With Defendant Talal Abbas (“Defendant”), individually and by
and through his attorney, Doraid B. Elder, Submit this Stipulated
Preliminary Order of Forfeiture to the Court and stipulate and agree to
the following:

1. The United States of America (the “United States”) filed a
Felony lnformation (“Infofmation”) on or around November 15, 2018,
Which charged Defendant With Count One, Federal Prograni Fraud in

Violation of 18 U.S.C. § 641. (ECF No. 1).

2. The lnformation includes forfeiture allegations providing
notice to Defendant that, upon conviction of the offense charged in
Count One of the Information, the Defendant shall forfeit to the United
States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c),
any property, real or personal, constituting, or derived from proceeds
obtained, directly or indirectly, as a result of said violations The
property to be forfeited includes, but is not limited to, the following:
$9,380 in U.S. Currency. ln addition, the United States intends to seek
a forfeiture money judgment for the total amount of proceeds obtained
by Defendant as a result of his offense.

3. On or about Apri_l 24, 2019, Defendant pleaded guilty to
Count One of the Information.

4. In his Rule 11 Plea Agreement (“Rule 11”), Defendant agreed
to forfeit to the United States, pursuant to 18 U.S.C. § 981(a)'(1)(C)
together With 28 U.S.C. § 2461(0), any property, real or personal, Which
constitutes or is derived from proceeds traceable to his violation of
Count One of the Information.

5. The Defendant’s agreement to forfeiture in his Rule 11

includes forfeiture of his interest in the following (hereinafter “Subject

Property”): $9,380 in U.S. Currency seized from 5244 Neckel Street,
Dearborn, Michigan.

6. In his Rule 11, Defendant agreed to a forfeiture money
judgment in favor of the United States in the amount of Nine Hundred
and Sixty-Six Thousand Four Hundred and Seventy-One Dollars and
Seven Cents ($966,471.07). The Defendant agreed that this amount
represents the value of criminal proceeds that he personally obtained as
a result of his violation of Count One of the lnformation. The parties
agreed that the forfeiture money judgment shall be reduced by the net
value of any property forfeited under a final order of forfeiture in this
case, or any related administrative forfeiture proceeding, after
adjudicating third-party petitions, and reducing for costs and
maintenance expenses

7. In his Rule 11, Defendant agreed to stipulate to and not
oppose the entry-of a Preliminary Order of Forfeiture regarding the
forfeiture money judgment and property to be forfeited in this criminal
proceeding. -

8. In his Rule 11 Defendant agreed that, pursuant to 21 U.S.C.

§ 853(p) if, by any act or omission of the Defendant, any property

subject to forfeiture cannot be located upon the exercise of due diligence ;
has been transferred, sold to or deposited With a third party; has been
placedbeyond the jurisdiction of the court; has been substantially
diminished in value; or has been commingled With other property Which
cannot be divided Without difficulty, the Defendant shall forfeit any of
his other real or personal property, up to the value of such unavailable
assets.

9. ln his Rule 11, the Defendant expressly Waived his right,
pursuant to Federal Rule of Criminal Procedure 32.2(b)(5), to have a
jury determine the forfeitability of his interest in any property
identified for forfeiture. The Defendant further Waived the
requirements of Federal Rules of Criminal Procedure 32.2 and 43(a)
regarding notice of the forfeiture in the charging instrument,
pronouncement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment.

10. In his Rule 11, Defendant acknowledged that he understood
that the forfeiture of assets is part of the sentence that may be imposed
in' this case and Waived any failure by the court to advise him of this,

pursuant to Rule 11(b)(1)(J), at the time his guilty plea Was accepted.

11. ln entering into this agreement With respect to forfeiture,
the Defendant knowingly, voluntarily, and intelligently Waives any
challenge to the above-described forfeiture based upon the Excessive
Fines Clause of the Eighth Amendment tothe United States
Constitution.

NOW THEREFORE, based on the Information, Defendant’S
conviction, the Rule 11 Plea Agreement, this Stipulation, and other
information in the record, and pursuant to 18 U.S.C. § 981(a)(1)(C)
together With 28 U.S.C. § 2461(0),

IT IS HEREBY ORDERED that a forfeiture money judgment in
the amount of $966,471.07 is GRANTED and ENTERED against
Defendant, in favor of the United States.

THIS COURT FURTHER ORDERS that pursuant to Federal
Rules of Criminal Procedure 32.2(b)(4) (A) the forfeiture money
judgment entered against Defendant in this Stipulated Preliminary
Order of Forfeiture shall become final and effective at sentencing and
shall be made part of Defendant’s sentence and included in the

Judgment. Pursuant to Federal Rule of Criminal Procedure 32.2(c)(1),

the forfeiture money judgment shall not be the subject of ancillary
proceedings

THIS COURT FURTHER ORDERS that the Subject Property,
$9,380 in U.S. Currency seized from 5244 Neckel Street, Dearborn,
Michigan, IS FORFEITED to the United States for disposition
according to law, and any right, title or interest of Defendant, and any 1
right, title or interest that his heirs, successors or assigns have, or may
have, in any of the Subject Property is FOREVER EXTINGUISHED.

THIS coURT FURTHER oRDERs that upon entry Ofthis
Stipulated Preliminary Order of Forfeiture, and pursuant to 21 U.S.C.
§ 853(n), Rule 32.2 of the Federal Rules of Criminal Procedure, and
other applicable rules, the United States shall publish notice of this
Stipulated Preliminary Order of Forfeiture and of its intent to dispose
of the Subject Property on Www.forfeiture.gov for at least thirty (30)
consecutive days. The United States may also, to the extent practicable,
provide direct written notice to any person or entity known to have an
alleged interest in any of the Subject Property. The aforementioned
£notice shall direct that any person, other than Defendant, asserting a

legal interest in any of the Subject Property must file a petition with

the Court within thirty (30) days of the final date of publication of
notice or Within thirty (30) days of receipt of actual notice, Whichever is
earlier. The petition shall be for a hearing before the Court alone,
Without a jury and in accordance with 21 U.S.C. § 853(n), to adjudicate
the validity of the petitioner’s alleged interest in any identified Subject
Property. Any petition filed by a third party asserting an interest in any ’
of the Subject Property must be signed by the petitioner under penalty
of perjury and must set forth the nature and extent of the petitioner’s
alleged right, title, or interest in any identified Subject Property, the
time and circumstances of the petitioner’s acquisition of the right, title,
or interest in any identified Subject Property, any additional facts
supporting the petitioner's claim, and the relief sought.

THIS COURT FURTHER ORDERS that after the disposition of
any motion filed under Federal Rule of Criniinal Procedure 32.2(0)(1)(A)
and before a hearing on any ancillary petition, the United States may
conduct discovery in accordance With the Federal Rules of Civil
Procedure upon a showing that such discovery is necessary or desirable

to resolve factual issues in the ancillary proceeding

THIS COURT FURTHER ORDERS that pursuant to Federal
Rule of Criminal Procedure 32.2(b)(4)(A),_this Stipulated Preliminary
Order of Forfeiture shall become final as to Defendant at entry and
forfeiture of the Subject Property, in addition to entry of the forfeiture
money judgment, shall be made part of the Defendant’s sentence in this
case and included in the Judgment. v

THIS COURT FURTHER ORDERS that if no third party files a
timely petition before the expiration of the period provided in 21 U.S.C.
§ 853(n)(2), then this Stipulated Pre]iminary Order of Forfeiture shall
become the Final Order of Forfeiture and the United States shall have
clear title to the Subject Property as provided in 21 U.S.C. § 853(n)(7)
and Federal Rule of Criminal'Procedure 32.2(0)(2). If a third party Eles
a petition for ancillary hearing for any of the Subject Property, the
Court shall enter an Amended Order of Forfeiture that addresses the
disposition of the third-party petition as provided under Federal Rule of
Criminal Procedure 32.2(c)(2).

THIS COURT FURTHER ORDERS that after this Stipulated
Preliminary Order of Forfeiture becomes the Final Order of Forfeiture

and/or after the Court enters an Amended Order of Forfeiture that

addresses the disposition of any third party petition(s), the United
States shall have clear title to the Subject Property and shall be
authorized to dispose of the Subject Property as prescribed by law.

THIS COURT FURTHER ORDERS that it retains jurisdiction
to enforce this Order, and to amend it as necessary, pursuant to Federal
Rule of Criminal Procedure 32.2(e).

Agreed as to form and substance:

 

 

 

 

 

 

MATTHEW SCHNEIDER
United States Attorney
s/Adttana Dvden W
Adriana Dydell Doraid B. Elder
Assistant United States Attorney Attorney for Defendant
211 W. Fort Street, Suite 2001 1360 Porter Street Suite 200
Detroit, Ml 48226 Detroit, l\/ll 48124
(313) 226-9125 (313) 582-5800
adriana.dvdell@usdoi.gov doraidelder mail.com
[CA Bar No 239516] [P5’7728]
Dated: April 24, 2019 Dated: 7
%”/Cf%
Talal§»b‘bas %/
Defendant
Dated: L} '/2\ q " )?
9¢"9€*7’\'1¢*‘."¢77€'#**‘k“k‘k‘k‘k*'k*ir'kir'k'k**7'¢*!€‘#‘#'#77€ i€?€ic‘kit‘k**
IT IS SO ORDERED.
f
APR 2 4 zms
Dated: Honorable Robert H. Cleland

United States District Judge
9

